PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of
XIAO, PENG, et al.
Application No.: 16/361,929
Filed:  March 22, 2019
Attorney Docket No.  1704852CN01-US 

:
:
:               DECISION ON PETITION
:
:



This is a decision on the petition filed August 09, 2021, which is being treated under the unintentional provision of 37 CFR 1.137(a), to revive the above-identified application and the supplemental unintentional provision of 37 CFR 1.137(a), filed April 29, 2022.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Office action under Ex parte Quayle, 1935 Dec. Comm’r Pat. 11 (1935), mailed December 08, 2020, which set a shortened statutory period for reply of two (2) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on February 09, 2021.  A Notice of Abandonment was mailed on April 18, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment and response to the Ex parte Quayle office action was sent in with the petition; (2) the petition fee of $2,100.00; (3) a proper statement of unintentional delay. Accordingly, the failure to respond to the Office action under Ex parte Quayle, 1935 Dec. Comm’r Pat. 11 (1935), mailed December 08, 2020, is accepted as being unintentionally delayed.

Accordingly, since the $2,320.00, overpaying of the extension of time fee on April 29, 2022, was unnecessary, the petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.  A copy of this decision should accompany petitioner’s request.

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.

This application is being referred to Technology Center AU 2836, for further processing in accordance with this decision on petition.
  

/Dale A. Hall/Paralegal Specialist, OPET